         Case 20-34408 Document 88 Filed in TXSB on 12/29/20 Page 1 of 9




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                               §       CASE NO. 20-34408
                                                     §
KEIV HOSPITALITY, LLC, ET AL.,                       §       CHAPTER 11
                                                     §
       DEBTORS                                       §       JOINTLY ADMINISTERED

                      DEBTORS’ EMERGENCY MOTION TO
          EXTEND (I) EXCLUSIVITY PERIOD AND (II) DEADLINE TO FILE
          A PLAN OF REORGANIZATION AND DISCLOSURE STATEMENT

       THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
       YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
       CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
       AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
       RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
       FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
       THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
       THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
       TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
       FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
       HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
       HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
       MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE TO
       GRANT THE RELIEF REQUESTED IN THE MOTION AT THE
       HEARING.

       EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
       CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
       WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO
       THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
       EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHUOLD
       FILED AN IMMEDIATE RESPONSE.

       REPRESENTED           PARTIES        SHOULD        ACT      THROUGH         THEIR
       ATTORNEYS.

       COMES NOW, Keiv Hospitality, LLC (“Keiv”) and Keivans Hospitality, Inc.

(“Keivans”), the jointly-administered debtors herein (the “Debtors”) and hereby files this

Emergency Motion to Extend (I) Exclusivity Period and (II) Deadline to File a Plan of Reorganization
         Case 20-34408 Document 88 Filed in TXSB on 12/29/20 Page 2 of 9




and Disclosure Statement (the “Motion”), and in support hereof, respectfully states as follows:

                                        I.     JURISDICTION

        1.     The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1334.

This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate for the relief requested herein is

11 U.S.C. §§ 1121 and 105(a).

                                     II.       BACKGROUND

        2.     On September 1, 2020 (the “Petition Date”), the Debtors filed their voluntary

petitions for relief under chapter 11, Title 11 of the United States Code (the “Bankruptcy Code”)

in the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Court”).

        3.     Pursuant to Bankruptcy Code §§ 1107(a) and 1108, the Debtors are operating their

businesses and managing their properties as a debtors in possession.

        4.     On October 28, 2020, the Court entered its Order Amending Deadline to File a Plan

and Disclosure Statement (the “Order”) [Doc. No. 75]. The Order provides that:

        “…not later than one hundred twenty (120) days after the date of entry of the Order
        for Relief herein, the Debtor shall file (a) a disclosure statement pursuant to 11
        U.S.C. Section 1125, and (b) a plan of reorganization pursuant to 11 U.S.C.
        Sections 1121 and 1123.”

Order, p.2, ¶ 4. Therefore, pursuant to the Order, the Debtors’ deadline to file a plan and disclosure

statement is December 31, 2020.

                                 III.        RELIEF REQUESTED

        5.     Pursuant to Bankruptcy Code section 1121(b) and Federal Rule of Bankruptcy

Procedure 9006, the period in which the Debtors may exclusively file a plan of reorganization

expires or terminates on December 30, 2020, and the deadline for the Debtors to obtain acceptance



                                                  2
         Case 20-34408 Document 88 Filed in TXSB on 12/29/20 Page 3 of 9




of their plan is February 28, 2021. Likewise, pursuant to the Court’s Order to the Debtors, the

deadline for the Debtors to file a plan of reorganization and disclosure statement is December 30,

2020.

         6.     Pursuant to Bankruptcy Code section 1121(d), the Debtors respectfully request that

(i) the exclusive period for the Debtors to file a plan be extended through January 15, 2021; and

(ii) the deadline for the Debtors to obtain acceptances of a plan be extended through March 16,

2021.

         7.     Pursuant to Bankruptcy Code section 105(a), the Debtors respectfully request that

the Court extend the deadline imposed in the Order to file a plan and disclosure statement through

January 15, 2021.

                          IV.     BASIS FOR RELIEF REQUESTED

A.      Cause Exists for Extending the Exclusive Period

        8.      Pursuant to 11 U.S.C. § 1121(d), the Court may, upon a showing of cause, extend

or increase the Debtors’ period for filing a plan or obtaining acceptance of a plan. While the

Bankruptcy Code does not define “cause,” courts have referred to the cause standard set forth in

11 U.S.C. § 1121(d) as a general standard that allows the bankruptcy court “maximum flexibility

to suit various types of reorganization proceedings.” In re Gibson & Cushman Dredging Corp.,

101 B.R. 405, 409 (E.D.N.Y. 1989) citing In re Public Serv. Co. of N.H., 88 B.R. 521, 534 (Bankr.

D.N.H. 1988).

        9.      In addition, the following factors have generally been relied upon in making the

determination as to whether “cause” exists:

        (a)     the size and complexity of the case;

        (b)     the necessity of sufficient time to permit the debtor to negotiate a plan of
                reorganization and prepare adequate information;



                                                  3
        Case 20-34408 Document 88 Filed in TXSB on 12/29/20 Page 4 of 9




       (c)     the existence of good faith progress toward reorganization;

       (d)     the fact that the debtor is paying its bills as they become due;

       (e)     whether the debtor has demonstrated reasonable prospects for filing a viable plan;

       (f)     whether the debtor has made progress in negotiations with its creditors;

       (g)     the amount of time which has elapsed in the case;

       (h)     whether the debtor is seeking an extension of exclusivity to pressure creditors to
               submit to the debtor’s reorganization demands; and

       (i)     whether an unresolved contingency exists.

In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996); see also In re Hoffinger

Indus., Inc., 292 B.R. 639, 644 (B.A.P. 8th Cir. 2003) (discussing factors). Not all of the factors

are relevant in every case and there is no magic number of factors that must be satisfied to warrant

extension of the period; it is within the Court’s discretion to determine which factors are relevant

and to give the appropriate weight to those factors. Hoffinger, 292 B.R. at 644. “[S]ometimes

certain factors are just more relevant or important than others.” In re Dow Corning Corp., 208

B.R. 661, 669 (Bankr. E.D. Mich. 1997). As discussed below, the instant facts satisfy several

the factors the Court will consider in determining whether to grant the Debtors’ Motion for

extension of the exclusivity period.

       10.     Notwithstanding the instant request for extension of the exclusivity period, the

Debtors continue to make good faith progress toward reorganization in negotiations with their

primary lenders. An extension of the deadlines to file and obtain acceptances of a plan and

disclosure statement will afford the Debtors the necessary breathing room to obtain approval of a




                                                 4
         Case 20-34408 Document 88 Filed in TXSB on 12/29/20 Page 5 of 9




disclosure statement, prepare the solicitation materials, solicit the plan, and obtain confirmation of

the plan. Accordingly, the Debtors submit that this extension is being sought for a proper purpose.

        11.     The Debtors are paying their bills as they become due.

        12.     According to the Debtors’ last monthly operating reports (MOR), the Debtors are

current on their post-petition obligations [Doc. Nos. 86 and 87] and have increased their cash

positions each month.

        13.     This Motion is the Debtors’ first request for an extension of exclusivity and the

filing deadline imposed by the Court’s Order. This Motion is filed neither for the purpose of delay

nor with the intent to extend the period indefinitely in order to gain undue advantage. The Debtors

believe that the requested extension is therefore reasonable, and in the best interest of the Debtors

and their estates.

B.      Extension of the Deadline is Appropriate Under Bankruptcy Code Section 105(a)

        14.     Section 105(a) of the Bankruptcy Code authorizes the Court to enter such orders as

may be necessary to carry out the provisions of the Bankruptcy Code. See 11 U.S.C. § 105(a).

The Debtors submit that extension of the plan and disclosure statement deadline set forth in the

Court’s Order is necessary and appropriate under section 105(a) of the Bankruptcy Code to allow

the Debtors to implement effective plan terms.         Indeed, the Court’s Order to the Debtors

establishing the December 30, 2020 deadline was issued pursuant to section 105 of the Bankruptcy

Code in order to help facilitate the Debtors’ transition into the bankruptcy cases. In light of the

foregoing, the Debtors respectfully request that the Court use its authority under section 105(a) of

the Bankruptcy Code to extend the plan and disclosure statement filing deadline through January

15, 2021.

        15.     The U.S. Trustee has no opposition to this motion. Deutsche Bank and U.S. Bank,

primary lenders in Keiv and Keivans respectively, also have no opposition to this motion, but


                                                  5
         Case 20-34408 Document 88 Filed in TXSB on 12/29/20 Page 6 of 9




reserve all rights to file a motion to terminate exclusivity.

                          V.      BASIS FOR EMERGENCY RELIEF

       16.     The relief requested in this Motion is necessary to avoid a lapse in the exclusive

period for the Debtors to file a plan of reorganization and the deadline imposed by the Court’s

Order to the Debtors, both of which are set to expire on December 30, 2020. Accordingly, the

Debtors respectfully request that the Court approve the relief requested in this Motion on an

emergency basis.

                                          VI.     PRAYER

       17.     The Debtors respectfully request that the Court enter an order (i) extending the

exclusive period for the Debtors to file a plan through January 15, 2021; (ii) extending the deadline

to file a plan and disclosure statement through January 15, 2021; (iii) extending the deadline for

the Debtors to obtain acceptances of a plan through March 16, 2021; and (iv) granting the Debtors

such other and further relief, at law or in equity, to which they may be entitled.

Respectfully submitted on the 29th day of December, 2020.

                                                OKIN ADAMS LLP

                                                By:         /s/ Timothy L. Wentworth
                                                       Timothy L. Wentworth
                                                       Texas Bar No. 21179000
                                                       twentworth@okinadams.com
                                                       1113 Vine St., Suite 240
                                                       Houston, Texas 77002
                                                       Tel: 713.228.4100
                                                       Fax: 888.865.2118

                                                ATTORNEYS FOR THE DEBTORS




                                                   6
        Case 20-34408 Document 88 Filed in TXSB on 12/29/20 Page 7 of 9




                                CERTIFICATE OF SERVICE

        I hereby certify that on December 29, 2020, I served a copy of the foregoing Motion via
the Court’s EM/ECF electronic system to all parties consenting to service through same, and to all
parties on the attached service list via United States First Class Mail, postage prepaid.

                                             By:       /s/ Timothy L. Wentworth
                                                    Timothy L. Wentworth


       CERTIFICATE OF ACCURACY PURSUANT TO LOCAL RULE 9013-1(I)

         In accordance with Bankruptcy Local Rule 9013-1(I), I hereby certify to the accuracy
of the matters set forth in the foregoing Motion.

                                             By:       /s/ Timothy L. Wentworth
                                                      Timothy L. Wentworth




                                                7
                           Case 20-34408 Document 88 Filed in TXSB on 12/29/20 Page 8 of 9
Label Matrix for local noticing                      Harris County                                        Keiv Hospitality LLC
0541-4                                               Linebarger Goggan Blair & Sampson LLP                22055 Katy Freeway
Case 20-34408                                        C/O John P. Dillman                                  Houston, TX 77450-1739
Southern District of Texas                           PO Box 3064
Houston                                              Houston, TX 77253-3064
Wed Nov 18 13:48:00 CST 2020
Keivans Hospitality Inc.                             Texas Comptroller of Public Accounts, Revenu         4
22055 Katy Freeway                                   Christopher S. Murphy                                United States Bankruptcy Court
Houston, TX 77450-1739                               c/o Sherri Simpson, Paralegal                        PO Box 61010
                                                     PO Box 12548                                         Houston, TX 77208-1010
                                                     Austin, TX 78711-2548

Allegiance Bank                                      Ben Mousavi                                          Comptroller of Public Accounts
PO Box 41314                                         2314 Colby Lodge Drive                               C/O Office of the Attorney General
Houston, TX 77241-1314                               Katy, TX 77450-7508                                  Bankruptcy - Collections Division MC-008
                                                                                                          PO Box 12548
                                                                                                          Austin TX 78711-2548

Deutsche Bank Co. as Trustee                         Deutsche Bank Trust Company Americas as Trus         Deutsche Bank Trust Company as Trustee
c/o Midland Loan Services                            c/o Midland Loan Services                            c/o Midland Loan Services a div. of PNC
Attn: Cody C. Hilke                                  Attn: Cody C. Hilke                                  Attn: Cody C. Hilke
10851 Mastin                                         10851 Mastin                                         10851 Mastin
Overland Park, KS 66210-1690                         Overland Park, KS 66210-1690                         Overland Park, KS 66210-1690

Guaranty Bank & Trust                                Harris County et al.                                 Hilton Worldwide
c/o Glen Patrick                                     c/o Tara L. Grundemeier                              4649 Paysphere Circle
McNally & Patrick, LLP                               Linebarger Goggan Blair & Sampson LLP                Chicago, IL 60674-0001
100 E. Ferguson, Ste 400                             P.O. Box 3064
Tyler TX 75702-5758                                  Houston, TX 77253-3064

(p)JPMORGAN CHASE BANK N A                           Keivans Hospitality Inc.                             Mousavi, LLC
BANKRUPTCY MAIL INTAKE TEAM                          22055 Katy Freeway                                   22055 Katy Freeway
700 KANSAS LANE FLOOR 01                             Katy, TX 77450-1739                                  Katy, TX 77450-1739
MONROE LA 71203-4774


Timothy L. Wentworth                                 U.S. Bank National Association, Trustee              US Trustee
Okin Adams LLP                                       c/o Bruce Zabarauskas                                Office of the US Trustee
1113 Vine St., Suite 240                             Thompson & Knight                                    515 Rusk Ave
Houston, TX 77002-1044                               1722 Routh St., 15th Floor                           Ste 3516
                                                     Dallas, TX 75201-2532                                Houston, TX 77002-2604

United States Small Business Administration          United States Trustee’s Office                       Melissa A Haselden
8701 S. Gessner Rd., Ste. 1200                       515 Rusk St., Suite 3516                             Hoover Slovacek LLP
Houston, TX 77074-2944                               Houston, TX 77002-2604                               Galleria II Tower
                                                                                                          5051 Westheimer, Suite 1200
                                                                                                          Houston, TX 77056-5839



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


JPMorgan Chase Bank
P.O. Box 29550 AZ1-1024
Phoenix, AZ 85038
                          Case 20-34408 Document 88 Filed in TXSB on 12/29/20 Page 9 of 9


                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Deutsche Bank Trust Company as Trustee for       (u)Hilton Worldwide, Inc.                            (u)SBA




(u)U.S. Bank National Association as Trustee        (d)Timothy L. Wentworth                              End of Label Matrix
                                                    Okin Adams, LLP                                      Mailable recipients   23
                                                    1113 Vine St., Suite 240                             Bypassed recipients    5
                                                    Houston, TX 77002-1044                               Total                 28
